UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Reis, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount previously paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: 530Fifth Avenue, 5th Floor New York, NY 10036 (212)921-1122 www.reis.com April 27, 2016 Dear Stockholder: You are cordially invited to attend the Reis, Inc. 2016 Annual Meeting of Stockholders, which will be held on Thursday, June 2, 2016, at 10:00a.m., eastern daylight savings time, at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, 375 Park Avenue, 36th Floor, New York, New York 10152. Information about the annual meeting and the various matters on which the stockholders will act is included in the Notice of Annual Meeting of Stockholders and Proxy Statement which follow. Also included is a Proxy Card and postage paid return envelope. It is important that your shares be represented and voted at the annual meeting. Whether or not you plan to attend, we hope after you read the attached Proxy Statement, that you will complete, sign, date and return your Proxy Card in the enclosed envelope as promptly as possible. On behalf of management and our Board of Directors, we thank you for your continued support of Reis, Inc. Sincerely, Lloyd Lynford Chief Executive Officer and President 530Fifth Avenue, 5th Floor New York, NY 10036 (212)921-1122 www.reis.com NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held Thursday, June 2, 2016 The 2016 Annual Meeting of Stockholders of Reis, Inc., a Maryland corporation (“Reis” or the “Company”), will be held at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, 375 Park Avenue, 36th Floor, New York, New York 10152, on Thursday, June 2, 2016, at 10:00a.m., eastern daylight savings time, for the following purposes: 1. To elect two directors for terms expiring at the 2019 annual meeting of stockholders and upon the election and qualification of their respective successors; 2. To consider and vote upon the approval of an advisory resolution on executive compensation (commonly referred to as “Say on Pay”) as disclosed in this proxy statement; 3. To consider and vote upon the ratification of the appointment of Ernst& Young LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2016; and 4. To conduct such other business as may properly come before the annual meeting or any postponement(s) or adjournment(s) thereof. These items are fully described in the attached Proxy Statement. We have not received notice of any other matters that may be properly presented at the annual meeting. The board of directors has fixed the close of business on April 13, 2016 as the record date for determining the stockholders entitled to receive notice of and to vote at the annual meeting and any postponement(s) or adjournment(s) thereof. STOCKHOLDERS ARE CORDIALLY INVITED TO ATTEND THE ANNUAL MEETING IN PERSON. YOUR VOTE IS IMPORTANT. ACCORDINGLY, YOU ARE URGED TO COMPLETE, SIGN, DATE AND RETURN THE ACCOMPANYING PROXY CARD WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING. By Order of the Board of Directors Jonathan Garfield Executive Vice President & Corporate Secretary April 27, 2016 New York, New York IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON JUNE 2, 2016: This Notice of Annual Meeting, the Proxy Statement and the 2015 Annual Report for Reis, Inc. are available at www.reis.com/eproxy. THIS PROXY STATEMENT AND THE PROXY CARD ARE BEING DISTRIBUTED ON OR ABOUT APRIL27,2016. Table of Contents Voting and Proxy Procedure 1 Attending the Annual Meeting; Who Can Vote 1 Quorum and Vote Required 1 Voting by Proxy 2 Solicitation of Proxies 3 Corporate Governance 3 General 3 Code of Business Conduct and Ethics 3 Meetings and Committees of the Board of Directors 4 General 4 Changes in Board of Directors and Committee Composition 4 Audit Committee 4 Compensation Committee 4 Nominating and Corporate Governance Committee 5 Nominating and Corporate Governance Committee Procedures 5 General 5 Procedures to Be Followed by Stockholders 5 Criteria for Director Nominees 6 Process for Identifying and Evaluating Director Nominees 7 Leadership Structure of the Board of Directors 7 Role of the Board of Directors in Risk Oversight 7 General 7 Compensation Committee Risk Oversight and Compensation Risk Assessment 8 Communications with Directors 8 Attendance at Annual Meetings 8 Compensation of Directors 9 Director Compensation Generally 9 2015 Director Compensation 9 Outstanding Equity Awards at Fiscal Year End— Directors 10 Director and Officer Indemnification 10 Independent Directors 10 Related Party Transactions 10 Compensation Committee Interlocks and Insider Participation 11 Stock Ownership 12 Proposal1— Election of Directors 15 Nominees for Election 15 Directors Continuing in Office 16 Executive Officers 17 Proposal2— Approval of an Advisory Resolution on Executive Compensation 18 Proposal3— Ratification of the Appointment of the Independent Registered Public Accounting Firm 19 Audit and Non-Audit Fees 19 Approval of Services by the Independent Registered Public Accounting Firm 19 Audit Committee Report 20 Executive Compensation 22 Summary Compensation Table 22 Compensation Committee Report 23 Compensation Discussion and Analysis 24 Compensation Philosophy and Objectives 24 Results of “Say on Pay” Advisory Vote 24 Determination of Executive Compensation 24 2013 Engagement of Independent Compensation Consultant 25 Elements of the Compensation Program 26 Base Salaries 26 Annual Cash Incentive Program 26 Equity Incentive Plan 30 Securities Authorized for Issuance Under Equity Compensation Plans 31 Grants of Plan-Based Awards in 2015 32 Outstanding Equity Awards at Fiscal Year End — Named Executive Officers 32 Option Exercises and Stock Vested in 2015 33 Pension Benefits 33 Other Compensation Matters 34 Employment Agreements 34 Potential Payments Upon Termination or Change of Control 35 Policy on Deductibility of Compensation 40 Section 16(a) Beneficial Ownership Reporting Compliance 40 Stockholder Proposals and Nominations for the 2017 Annual Meeting of Stockholders 41 Miscellaneous 41 Proxy Statement We are furnishing this proxy statement and the accompanying materials to the stockholders of Reis, Inc., a Maryland corporation (“Reis” or the “Company”) in connection with the solicitation of proxies by the board of directors of Reis, Inc. to be used at the 2016 annual meeting of stockholders of the Company and at any postponement(s) or adjournment(s) of that meeting. For purposes of this proxy statement, references to “Reis” or the “Company” include the private Reis information services business prior to its May 2007 merger with Reis’s current subsidiary, Reis Services, LLC (“Reis Services”). The annual meeting will be held at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, 375 Park Avenue, 36th Floor, New York, New York 10152, on Thursday, June 2, 2016, at 10:00a.m., eastern daylight savings time. The 2015 Annual Report to Stockholders, including the consolidated financial statements of the Company for the fiscal year ended December 31, 2015, accompanies this proxy statement, which is first being mailed to stockholders on or about April 27, 2016. Voting and Proxy Procedure Attending the Annual Meeting; Who Can Vote You are entitled to vote your shares of Reis common stock if the records of the Company show that you held your shares as of the close of business on April 13, 2016 (the “Record Date”). As of the close of business on the Record Date, a total of 11,316,326 shares of Reis common stock were outstanding and entitled to vote. Each share of common stock has one vote. You will need to provide identification to be admitted to the annual meeting. If your shares are held in a stock brokerage account or by a bank or other nominee, you are considered the beneficial owner of shares held in “street name” and these proxy materials are being forwarded to you by your broker or nominee. As the beneficial owner, you have the right to direct your broker how to vote. If you are a beneficial owner of Reis common stock held in street name, you will need proof of ownership, in addition to identification, to be admitted to the annual meeting. A recent brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Reis common stock held in street name in person at the annual meeting, you will have to obtain a written proxy in your name from the broker, bank or other nominee who holds your shares. Quorum and Vote Required The annual meeting will be held only if there is a quorum present. A quorum exists if a majority of the outstanding shares of common stock entitled to vote at the annual meeting is represented, in person or by proxy, at the annual meeting. If you return valid proxy instructions or attend the annual meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum; provided that the record holder is present or has provided a proxy with respect to those shares on at least one item. A broker non-vote may occur when a stockholder fails to provide voting instructions to its broker for shares held in street name. Under those circumstances, a stockholder’s broker may in its discretion vote on behalf of the stockholder on routine items (Proposal 3 is considered routine for this purpose) but is prohibited from exercising discretion to vote on other items (such as Proposals 1 and 2). Those items on which a stockholder’s broker cannot vote result in broker non-votes if the stockholder does not instruct the broker. If you hold your shares in street name, it is critical that you cast your vote if you want it to count in the election of directors (Proposal 1) or approval of the advisory resolution on executive compensation (“Say on Pay”) (Proposal 2). Your bank or broker is not permitted to vote your uninstructed shares on a discretionary basis on the election of directors or on the “Say on Pay” proposal. Thus, if you hold your shares in street name and you do not instruct your bank or broker how to vote on the election of directors or on the “Say on Pay” proposal, no votes will be cast on your behalf on those matters. Your bank or broker will, however, have discretion to vote any uninstructed shares on the ratification of the appointment of the Company’s independent registered public accounting firm (Proposal 3). In voting on the election of directors (Proposal1), you may vote for the director or withhold your vote with respect to the director. There is no cumulative voting for the election of directors. For the election of directors, a plurality of all the votes cast is required. This means that the nominees receiving the greatest number of votes will be elected. Abstentions and broker non-votes, if any, will have no effect on the outcome of the election, although they will be considered present for the purpose of determining the presence of a quorum. In voting on approval of the advisory resolution on executive compensation (“Say on Pay”) (Proposal 2), you may vote for the approval of the advisory resolution on executive compensation, vote against the approval of the advisory resolution on executive compensation or abstain from voting. The matter will be decided by the affirmative vote of a majority of the votes cast at the annual meeting. Abstentions and broker non-votes will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. In voting on the ratification of the appointment of Ernst& Young LLP as Reis’s independent registered public accounting firm (Proposal3), you may vote in favor of the proposal, vote against the proposal or abstain from voting. This matter will be decided by the affirmative vote of a majority of the votes cast on the proposal at the annual meeting. Abstentions will have no effect on the outcome of this matter, although they will be considered present for the purpose of determining the presence of a quorum. Voting by Proxy The board of directors of Reis is sending you this proxy statement to request that you allow your shares of Reis common stock to be represented at the 2016 annual meeting by the persons named in the enclosed proxy card. All shares of Reis common stock represented at the annual meeting by properly executed proxies will be voted in accordance with the instructions indicated on the proxy card. If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s board of directors. The board of directors recommends a vote “FOR” the nominees for director, “FOR” approval of the advisory resolution on executive compensation and “FOR” ratification of Ernst& Young LLP as Reis’s independent registered public accounting firm. If you return a signed proxy card and there are any items for which your proxy card does not provide instructions, your shares will be voted in accordance with the board’s recommendations as follows: “FOR” election of the director nominees, “FOR” approval of the advisory resolution on executive compensation and “FOR” ratification of the independent registered public accounting firm. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their discretion to determine how to vote your shares. This includes a motion to postpone or adjourn the annual meeting in order to solicit additional proxies. If the annual meeting is postponed or adjourned, your shares of common stock may be voted by the persons named in the proxy card on the new meeting date as well, unless you have revoked your proxy. Neither the board of directors nor management of Reis knows of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the annual meeting. To revoke your proxy you must do one of the following: advise the Corporate Secretary of the Company in writing before your shares of common stock have been voted at the annual meeting, deliver a later dated proxy, or attend the annual 2 meeting and vote your shares in person. Attendance at the annual meeting will not by itself constitute revocation of your proxy. If your Reis common stock is held in street name, you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted or to change your vote. Your broker or bank may allow you to deliver your voting instructions via the telephone or the Internet. Please review the proxy card or instruction form provided by your broker, bank or other nominee that accompanies this proxy statement. Every Reis stockholder’s vote is important. Accordingly, you should complete, sign, date and return the enclosed proxy card, or otherwise comply with the instructions from your broker, bank or other nominee, whether or not you plan to attend the annual meeting in person. Solicitation of Proxies Reis will pay the cost of solicitation of proxies on behalf of its management. In addition to the solicitation of proxies by mail, MacKenzie Partners, Inc., a proxy solicitation firm, will assist Reis in soliciting proxies for the annual meeting for a fee of $7,000, plus out-of-pocket expenses. Proxies may also be solicited personally or by telephone by directors, officers and other employees of Reis, without additional compensation. Reis will also request persons, firms and corporations holding shares in their names, or in the names of their nominees, which shares are beneficially owned by others, to send proxy materials to, and obtain proxies from, such beneficial owners, and will reimburse such persons, firms and corporations for their reasonable expenses in doing so. Corporate Governance General Reis periodically reviews its corporate governance policies and procedures to ensure that the Company meets the highest standards of ethical conduct, reports results with accuracy and transparency, and maintains full compliance with the laws, rules and regulations that govern Reis and its operations. As part of this periodic corporate governance review, the board of directors reviews and adopts what it believes are, at that time, the best corporate governance policies and practices for Reis. Code of Business Conduct and Ethics Reis has adopted a Code of Business Conduct and Ethics for Directors, Senior Financial Officers, Other Officers and All Other Employees (the “Code of Ethics”) and a Policy for Protection of Whistleblowers from Retaliation (the “Whistleblower Policy”). The Code of Ethics is a set of written standards reasonably designed to deter wrongdoing and to ensure that Reis’s directors, officers and employees meet the highest standards of ethical conduct. The Code of Ethics requires that Reis’s directors, officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, not engage in insider trading, not use Reis’s resources for personal gain, conduct business in an honest and ethical manner and otherwise act with integrity and in Reis’s best interest. Under the terms of the Code of Ethics, directors, officers and employees are required to report any conduct they believe in good faith to be an actual or apparent violation of the Code of Ethics. As a mechanism to encourage compliance with the Code of Ethics, Reis has adopted the Whistleblower Policy, which contains procedures to receive, treat and retain complaints regarding accounting, internal accounting controls, auditing matters or other matters, including violations of the Code of Ethics. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Whistleblower Policy also prohibits Reis from retaliating against any director, officer or employee who reports actual or apparent violations of the Code of Ethics. Copies of the Code of Ethics and the Whistleblower Policy can be found under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com). Any amendment of the Code of Ethics, or any waiver under the Code of Ethics applicable to Reis’s principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions, will be disclosed at the same location. 3 Meetings and Committees of the Board of Directors General.The Company conducts business through meetings and activities of its board of directors and committees thereof. During 2015, the board of directors of the Company held seven meetings and acted by written consent on four other occasions. No director attended fewer than 75% of the total meetings of the board of directors and the committees on which such director served. The following table identifies the Company’s standing committees and their members at December 31, 2015 (which composition has remained the same as of the date of this proxy statement), and lists the number of meetings held by each committee during 2015. The members of each standing committee are appointed by the board of directors, generally on an annual basis at the board’s meeting held immediately following the annual meeting of stockholders. All members of each committee are independent in accordance with the listing standards of the NASDAQ Stock Market. Each of the committees listed below operates under a written charter adopted by the board of directors that governs its composition, responsibilities and operations. The committee charters and Reis’s “Corporate Governance Guidelines” are available under “Corporate Governance/Documents & Charters” at the Investor Relations portion of Reis’s website (www.reis.com). Name Audit Committee Compensation Committee Nominating and Corporate Governance Committee Thomas J. Clarke Jr. X * Jonathan Garfield Lloyd Lynford M. Christian Mitchell (Chairman) * X Byron C. Vielehr X X * Number of meetings in 2015 (not including actions taken by written consent) 7 5 3 * Denotes committee chairperson. In 2012, the Company formed a Gold Peak Special Committee, consisting of three directors (Messrs. Clarke, Garfield and Mitchell), to oversee matters related to the Gold Peak litigation, including recovery efforts. That committee met during 2015 on 12 occasions.On January 28, 2016, this committee was disbanded as a result of the completion of its intended purpose. Changes in Board of Directors and Committee Composition. During 2015 (and through the date of this proxy statement) there were no changes in the composition of the board of directors and its committees. Audit Committee.The Audit Committee selects and retains (subject to approval or ratification by the Company’s stockholders) the independent registered public accounting firm for Reis, reviews the scope of the work of the independent registered public accounting firm and its reports, and reviews the activities and actions of Reis’s accounting staff in its preparation of financial statements and review of internal control over financial reporting. The board of directors has designated Mr.Mitchell as an “audit committee financial expert” under the rules of the Securities and Exchange Commission (the “SEC”).In addition to being independent generally, as set forth under “—Independent Directors,” Messrs.Mitchell,Clarke and Vielehr each satisfy the additional independence requirements for audit committee members under the listing standards of the NASDAQ Stock Market. The annual report of the Audit Committee required by the rules of the SEC is included in this proxy statement. See “Audit Committee Report.” Compensation Committee.The Compensation Committee reviews and determines compensation arrangements, including employment agreements, salaries, bonuses and other benefits for executive officers of Reis and its subsidiaries, reviews and determines employees to whom stock options, restricted stock units (“RSUs”) and other equity-based awards are to be granted and the terms of such grants, reviews the selection of officers who participate in incentive and other compensatory plans and arrangements, reviews the Company’s compensation 4 plans, and recommends new plans, or amendments to those plans, to the board of directors. The Compensation Committee report required by the rules of the SEC is included in this proxy statement under the heading “Compensation Committee Report.” The Compensation Committee may form and delegate authority to subcommittees as the Compensation Committee deems appropriate. Nominating and Corporate Governance Committee.The Nominating and Corporate Governance Committee takes a leadership role in shaping governance policies and practices, including recommending to the board of directors the corporate governance policies and guidelines applicable to Reis and monitoring compliance with those policies and guidelines. In addition, the Nominating and Corporate Governance Committee is responsible for identifying individuals qualified to become board members and recommending the director nominees for election at the next annual meeting of stockholders. This committee also recommends director candidates for each committee for appointment by the board of directors. The procedures of the Nominating and Corporate Governance Committee required to be disclosed by the rules of the SEC are included in this proxy statement. See “—Nominating and Corporate Governance Committee Procedures.” Nominating and Corporate Governance Committee Procedures General.It is the policy of the Nominating and Corporate Governance Committee to consider director candidates recommended by stockholders who appear to be qualified to serve on the Reis board of directors. The Nominating and Corporate Governance Committee may choose not to consider an unsolicited recommendation if no vacancy exists on the board of directors and the Nominating and Corporate Governance Committee does not perceive a need to increase the size of the board of directors. In order to avoid the unnecessary use of the Nominating and Corporate Governance Committee’s resources, the Nominating and Corporate Governance Committee will consider only those director candidates recommended in accordance with the procedures set forth below. Procedures to Be Followed by Stockholders.To submit a recommendation of a director candidate to the Nominating and Corporate Governance Committee, a stockholder should submit, in writing, the information set forth below, addressed to the chairperson of the Nominating and Corporate Governance Committee, care of the Corporate Secretary, at the main office of Reis no later than 120 days before the anniversary of the date of the prior year’s proxy statement.Recommendations of director candidates for election at the 2017 annual meeting must be submitted by December 28, 2016. ●
